DETAILED ACTION
The following FINAL Office Action (“Action”) is in reply to the Response filed 9/24/2021 (“Sept. Resp.”). In the Sept. Resp., claims 1, 4, 6, 8, 14, and 16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments and Amendments
Independent claims 1 and 14 have been amended to include subject matter from previously presented (now canceled) claim 9, which depended from claim 1. The features of claim 9 further define “the third type of the MBMS frequency [as being] on an MBMS-dedicated cell.” It was indicated in the reasons for allowance in the non-final Office action mailed on 6/24/2021 that this feature would make claim 1 allowable only if it were amended into the claim in such a way so as to give the limitation patentable weight. See Non-final Action mailed 6/24/2021, p. 8. However, claims 1 and 14 still recite alternative style language (i.e., “a first type, a second type, or a third type” of MBMS frequency) (emphasis added) that does not require all three types of MBMS frequencies. In other words, so long as the prior art teaches any one of the “first type”, “second type”, or “third type”, the limitations of the claims 1 and 14, as written and read under a broadest reasonable interpretation, are met. In this case, even though the features of claim 9 have been amended into claims 1 and 14, the language still does not require an interpretation of all three types of MBMS frequencies, thus, the limitations covering the “third type” are still given no patentable weight, and thus, applicant’s argument that this interpretation is now moot and the claims are allowable is unpersuasive. See Sept. Resp. at 5-6.
each of the “first type”, “second type”, and “third type” of MBMS frequencies. The limitations defining the “first type” and “second type” along with the limitations defining the “third type” of MBMS frequencies would make the claims allowable.

Claim Interpretation
Independent claims 1 and 14 recite “a first type, a second type, or a third type” and further define these “types” in wherein clauses at the end of each claim. Because of the word “or”, the broadest reasonable interpretation will be that so long as at least one “type” is taught in the prior art, this meets the language of the claim. In other words, there is no requirement that any prior art must teach each of “a first type,” “a second type,” and “a third type” in order to teach or suggest the claimed invention. Thus, under a broadest reasonable interpretation, the “third type” is not given any patentable weight since it is not required by the current claim language.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 

Claims 1, 4, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over previously applied U.S. 2017/0290014, to Kim et al. (“Kim ‘014”), in view of previously applied U.S. 2016/0014571, to Lee et al. (“Lee”), both of which are in the same field of MBMS communication as the claimed invention.

Regarding claim 14, Kim ‘014 teaches:
A user equipment (UE) configured to receive a multimedia broadcast multicast service (MBMS) service in a wireless communication system, the UE comprising: a memory; a transceiver; and a processor operatively coupled to the memory and the transceiver (Kim ‘014, Fig. 5G shows a UE according to the various embodiments (in particular Figs. 2I, 2K), the UE having a transceiver 5g-00 and processor (controller) 5g-20, see ¶¶ 366-368, and memory, see ¶ 372), and configured to:
receive, from a network through System Information Block 15 (SIB 15), an MBMS frequency type indicator indicating whether a type of a certain MBMS frequency related to the MBMS service is a first type [or] a second type … (Kim ‘014, Figs. 2I, 2K, steps 2i-05, 2k-25, ¶¶ 107, 175-184, 188, where an SIB15 is received for selection of a normal or dedicated carrier (i.e., at least two types), and indicates the (certain) carrier frequency); and 
determine whether the type of the certain MBMS frequency indicated by the received MBMS frequency type indicator is supported by the UE; consider the certain MBMS frequency to be part of MBMS frequencies of interest based on a determination that the type of the certain MBMS frequency is supported by the UE (Kim ‘014, Figs. 2I, 2K, steps 2i-05, 2i-10, 2k-25, 2k-30, 2k-50, ¶¶ 107, 175-184, 188, without more detail in the claim as to how the determining is carried out, the fact that the UE configures subframes for transmission based on the received indicator means the UE has determined the frequency is supported by the UE and is of interest); 
… 
(Kim ‘014, ¶ 177, FDD/FS1 in a standard MBSFN subframe is a first type), 
wherein the second type of the MBMS frequency defines second subframes, other than the first subframes #1, #2, #3, #6, #7, and #8 in the radio frame for the MBSFN transmission, and the MBSFN transmission via the second type is performed by at least one subframe among the first subframes and the second subframes (Kim ‘014, ¶ 177, FDD/FS1 in an extended MBSFN subframe is a second type),
… and
wherein subframes are indexed in the radio frame starting from subframe #0 (Kim ‘014, ¶ 177).

Kim ‘014 does not teach the additionally recited limitations. Lee remedies this and teaches that the UE is configured to “transmit, to the network, an MBMS interest indication informing the MBMS frequencies of interest (Lee, Fig. 10, step 1034, ¶ 71); and receive, from the network, the MBMS service by multicast broadcast single frequency network (MBSFN) transmission via the certain MBMS frequency based on the MBMS frequency type indicator in response to the MBMS interest indication (Lee, Fig. 10, step 1038, ¶ 71).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the interest indication having frequencies of interest and MBMS transmission on the frequencies of interest, as in Lee, with the UE of Kim ‘014 to allow the UE to request and switch to frequencies of interest to receive MBMS services of interest.  See Lee, ¶ 65.
As noted above, the “third type” and “wherein the third type of the MBMS frequency denotes that all subframes in the radio frame are configured for the MBSFN transmission, and the MBSFN transmission via the third type is performed by at least one subframe of all the subframes” and that “the third type of the MBMS frequency is on an MBMS-dedicated cell” limitations are given no patentable weight since the current claim language does not require it.

Regarding claim 1, the claim is directed to a “method for receiving, by a user equipment (UE), a multimedia broadcast multicast service (MBMS) service in a wireless communication system” with steps virtually identical to the functions performed by the UE of claim 14. As a result, claim 1 is rejected as obvious under section 103 over Kim ‘014 and Lee for the same reason as were presented above in the rejection of claim 14.

Regarding claim 4, which depends from claim 1, Kim ‘014 further teaches “the first type of the MBMS frequency is on an MBMS/unicast-mixed cell, which performs MBSFN transmission and/or unicast transmission.” Kim ‘014, Fig. 2D, a cell is unicast/MBMS mixed.

Regarding claim 16, which depends from claim 1, Kim ‘014 further teaches “the second subframes includes subframes #4 and #9 in the radio frame for the MBSFN.” Kim ‘014, ¶ 177.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Kim ‘014 in view of Lee, and in further view of previously cited U.S. 2018/0263074, to Wang et al. (“Wang”), all of which are in the same field of MBMS transmission as the claimed invention.

Regarding claim 6, which depends from claim 1, Kim ‘014 further teaches “the second type of the MBMS frequency is on [an] … [MBMS/unicast]-mixed cell, which performs MBSFN transmission and/or unicast transmission.” Kim ‘014, Fig. 2D, ¶¶ 152-154, a cell is unicast/MBMS mixed. While Kim ‘014 teaches an MBMS cell, Kim ‘014 does not teach that the MBMS is a “further enhanced MBMS” system. Wang remedies this and teaches a similar system to Kim ‘014 in which there are MBMS services in a wireless system, including those used for further enhanced MBMS. Wang, ¶ [0036]. In other words, both an MBMS and FeMBMS system function to perform MBSFN transmissions and are both capable of See id. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute an MBMS system, such as in Kim ‘014, with an FeMBMS system, such as in Wang, and expect the systems to predictably operate the same, especially as recited in claim 6. Id.

Regarding claim 8, which depends from claim 6, Kim ‘014 further teaches “in the [MBMS/unicast]- mixed cell, an indication is provided indicating whether each subframe in the radio frame is used for the MBSFN transmission or the unicast transmission.” Kim ‘014, Figs. 2I, 2K, steps 2i-05, 2k-25, ¶¶ 107, 175-184, 188. While Kim ‘014 teaches an MBMS cell, Kim ‘014 does not teach that the MBMS is a “further enhanced MBMS” system. Wang remedies this and teaches a similar system to Kim ‘014 in which there are MBMS services in a wireless system, including those used for further enhanced MBMS. Wang, ¶ [0036]. In other words, both an MBMS and FeMBMS system function to perform MBSFN transmissions and are both capable of performing unicast and/or FeMBMS transmissions. See id. Thus, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to substitute an MBMS system, such as in Kim ‘014, with an FeMBMS system, such as in Wang, and expect the systems to predictably operate the same, especially as recited in claim 8. Id.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Pat. App. Publ’n Nos. 2017/0164407 and 2017/0280303 describe configuration in MBMS systems.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA KADING whose telephone number is (571)270-3413. The examiner can normally be reached Monday-Friday, 9:00 AM to 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JOSHUA KADING/               Primary Examiner, Art Unit 2413